Opinion issued December 29, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                          ————————————
                              NO. 01-19-00156-CR
                            ———————————
                       ANGEL LEE RANKIN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 209th District Court
                           Harris County, Texas
                       Trial Court Case No. 1325037


                            DISSENTING OPINION

      I respectfully dissent. This is a classic case of sudden passion, as appellant,

Angel Lee Rankin, argues in her third issue. I would hold that Rankin proved her

affirmative defense of sudden passion by a preponderance of the evidence, that a
finding otherwise is against the great weight and preponderance of the evidence, and

that, therefore, her offense should have been reduced to a second-degree felony. I

would reverse and remand the case for a new punishment hearing.

                                  Sudden Passion

A.    Standard of Review

      A person commits murder if she intentionally or knowingly causes the death

of an individual or intends to cause serious bodily injury and commits an act clearly

dangerous to human life that causes the death of an individual. See TEX. PENAL CODE

ANN. § 19.02(b)(1)–(2). Typically, murder is a first-degree felony. Id. § 19.02(c).

The Texas Penal Code provides, however, that

      [a]t the punishment stage of a [murder] trial, the defendant may raise the issue
      as to whether [s]he caused the death under the immediate influence of sudden
      passion arising from an adequate cause. If the defendant proves the issue in
      the affirmative by a preponderance of the evidence, the offense is a felony of
      the second degree.
Id. § 19.02(d); Beltran v. State, 472 S.W.3d 283, 289 (Tex. Crim. App. 2015).

“‘Sudden passion’ means passion directly caused by and arising out of provocation

by the individual killed or another acting with the person killed which passion arises

at the time of the offense and is not solely the result of former provocation.” TEX.

PENAL CODE ANN. § 19.02(a)(2); Beltran, 472 S.W.3d at 289. “‘Adequate cause’

means cause that would commonly produce a degree of anger, rage, resentment, or




                                          2
terror in a person of ordinary temper, sufficient to render the mind incapable of cool

reflection.” TEX. PENAL CODE ANN. § 19.02(a)(1); Beltran, 472 S.W.3d at 289.

      1.     Initial inquiry: propriety of submission of sudden passion issue to the
             jury

      The standard of review of sudden passion, in my view, must begin with an

initial threshold inquiry to determine whether the submission of a jury instruction on

sudden passion is supported by the record. This is important because it is in this

context that the Court of Criminal Appeals has set out the statutory elements a

defendant must prove to be entitled to the defense. If the issue of sudden passion is

properly submitted, the jury’s finding on the issue is adverse to sudden passion, and,

as here, the defendant complains on appeal that she proved the affirmative defense

of sudden passion, the reviewing court must then review the evidence to determine

whether legally or factually sufficient evidence exists to support the adverse finding

on sudden passion. If the adverse finding on sudden passion is not supported by

legally or factually sufficient evidence, then the charge against the defendant must

be reduced to a second-degree felony.

      To justify the submission of a jury instruction on sudden passion at the

punishment phase,

      the record must at least minimally support an inference: 1) that the
      defendant in fact acted under the immediate influence of a passion such
      as terror, anger, rage, or resentment; 2) that [her] sudden passion was
      in fact induced by some provocation by the deceased or another acting
      with him, which provocation would commonly produce such a passion
                                          3
      in a person of ordinary temper; 3) that [s]he committed the murder
      before regaining [her] capacity for cool reflection; and 4) that a causal
      connection existed “between the provocation, passion, and homicide.”

Beltran, 472 S.W.3d at 289–90 (quoting Wooten v. State, 400 S.W.3d 601, 605 (Tex.

Crim. App. 2013)); see TEX. PENAL CODE ANN. § 19.02(a), (d). The evidence

supporting submission of a jury instruction on the sudden passion defense will

satisfy the defendant’s burden of production even if it is “weak, impeached,

contradicted, or unbelievable,” and it may arise from any source, during either phase

of trial. Beltran, 472 S.W.3d at 290. The defendant’s testimony alone is sufficient to

raise the issue and require an instruction in the charge. Id.

      In considering whether the defendant was entitled to a sudden passion charge,

“[a]n appellate court’s duty is to look at the evidence supporting the charge of sudden

passion, not the evidence refuting it.” Id. at 294; see id. at 293–95 (holding that

evidence supported defendant’s requested jury instruction on sudden passion where

there was evidence that (1) defendant acted under immediate influence of terror,

testifying that he “panicked” and was “screaming in panic” when he awoke to find

complainant behind him licking his anus, thus (2) providing evidence of provocation

by complainant that (3) could have rendered defendant incapable of cool reflection

before acting, where (4) jury could arguably have deduced, from defendant’s

testimony, that complainant’s sexual assault triggered chain reaction that resulted in

defendant’s crying and panicked screaming and, ultimately, in complainant’s

                                           4
stabbing death); see also Trevino v. State, 100 S.W.3d 232, 234–35, 239–41 (Tex.

Crim. App. 2003) (holding that defendant was entitled to jury charge on sudden

passion where detective testified that defendant informed him (1) he had altercation

with complainant over phone numbers of other women she found in his wallet;

(2) she confronted defendant with gun and pulled trigger; (3) defendant retrieved his

own gun, and complainant was shot during struggle for guns; (4) defendant’s sister

testified that when defendant called her after shooting occurred he “was freaking

out” and, when she arrived, she found defendant “crying and shaking”; and

(5) another detective testified that when he entered defendant’s home, defendant was

kneeling over complainant and said, “you gotta help her”).

      The question whether the defendant accidentally killed the victim or killed the

victim in self-defense does not preclude a jury charge on sudden passion at the

punishment phase of trial where both accident and self-defense are asserted by the

defendant and rejected by the jury at the guilt/innocence phase if these defenses are

supported by some evidence. Trevino, 100 S.W.3d at 239–40; see Beltran, 472
S.W.3d at 290 (stating that “sudden passion and self-defense are not mutually

exclusive” and that jury’s rejection of self-defense theory at guilt-innocence phase

does not preclude submission of sudden passion issue at punishment phase).

      When considering whether there is “some” evidence of sudden passion

presented at trial to justify a sudden passion charge, it is error to look solely to the

                                           5
evidence against sudden passion. Trevino, 100 S.W.3d at 238–39. Rather, “an

appellate court’s duty is to look at the evidence supporting that charge, not [at] the

evidence refuting it.” Id. The defendant is entitled to the charge so long as some

evidence supports it, “regardless of whether it conflicted with other evidence,

including some evidence of an accidental shooting,” or, as here, an accidental

stabbing. See id. at 240. It is also error for a court of appeals to hold that no charge

of sudden passion should be given because a defendant has denied at trial the specific

intent to kill. Id. at 236–37, 240 (noting that earlier cases holding that denial of intent

to kill precluded charge on sudden passion were decided on basis of prior law before

Legislature eliminated offense of voluntary manslaughter for defendant acting

“under the immediate influence of sudden passion arising from an adequate cause”

and replaced it with punishment issue in murder statute).

       Once it is ascertained that the charge of sudden passion was properly

submitted to the jury, the appellate court’s task turns to determining whether the

evidence is legally or factually sufficient to support reducing the charge from the

first-degree felony of murder to a second-degree felony due to sudden passion.

       2.     Legal sufficiency of evidence of sudden passion

       As sudden passion is an affirmative defense, Rankin, as defendant, had the

burden of proof and the burden of persuasion by proving her defense by a

preponderance of the evidence. See TEX. PENAL CODE ANN. § 2.04(d); Meraz v.


                                            6
State, 785 S.W.2d 146, 150 (Tex. Crim. App. 1990). This is the same standard of

proof as that employed in civil cases. Matlock v. State, 392 S.W.3d 662, 667 (Tex.

Crim. App. 2013). Thus,

      [w]hen an appellant asserts that there is no evidence to support an
      adverse finding on which she had the burden of proof [by a
      preponderance of the evidence, such as the sudden passion affirmative
      defense], we construe the issue as an assertion that the contrary was
      established as a matter of law. We first search the record for evidence
      favorable to the [adverse] finding, disregarding all contrary evidence
      unless a reasonable factfinder could not. If we find no evidence
      supporting the finding, we then determine whether the contrary was
      established as a matter of law.
Id. at 669. As the Court of Criminal Appeals has explained,

      [t]he final test for legal sufficiency must always be whether the
      evidence at trial would enable reasonable and fair-minded people to
      reach the verdict under review. Whether a reviewing court begins by
      considering all the evidence or only the evidence supporting the verdict,
      legal-sufficiency review in the proper light must credit favorable
      evidence if reasonable jurors could, and disregard contrary evidence
      unless reasonable jurors could not.
Id. at 669 n.19 (quoting City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005)).

      In reviewing the legal sufficiency of the evidence to support an adverse

finding on the affirmative defense of sudden passion, the appellate court first looks

for more than a mere scintilla of evidence that supports the jury’s implied finding

adverse to the affirmative defense and disregards all evidence supporting the defense

unless a reasonable factfinder could not disregard that evidence. See id. at 669;

Moncivais v. State, 425 S.W.3d 403, 407 (Tex. App.—Houston [1st Dist.] 2011, pet.

                                         7
ref’d); Smith v. State, 355 S.W.3d 138, 148 (Tex. App.—Houston [1st Dist.] 2011,

pet. ref’d). If the record contains no evidence supporting the adverse finding on the

affirmative defense, then the court examines the record to determine whether the

defendant established the affirmative defense as a matter of law. Matlock, 392
S.W.3d at 669–70; Moncivais, 425 S.W.3d at 407–08; Smith, 355 S.W.3d at 148.

The reviewing court may conclude that the evidence is legally insufficient to support

the jury’s rejection of the defendant’s affirmative defense only if the defendant

conclusively proves his affirmative defense such that “no reasonable jury [would be]

free to think otherwise.” Matlock, 392 S.W.3d at 670 (quoting Tanner v. Nationwide

Mut. Fire Ins. Co., 289 S.W.3d 828, 830 (Tex. 2009)).

      3.     Factual sufficiency of evidence of sudden passion

      Should the reviewing court determine that the affirmative defense of sudden

passion is not established by the evidence as a matter of law, it may look to the

factual sufficiency of the evidence to support the jury’s adverse finding on the

affirmative defense. In a factual-sufficiency review, the appellate court “views the

entirety of the evidence in a neutral light, but it may not usurp the function of the

jury by substituting its judgment in place of the jury’s assessment of the weight and

credibility of the witnesses’ testimony.” Id. at 671. When reversing on factual

insufficiency grounds, the appellate court must set out the relevant evidence and

explain “precisely how the contrary evidence greatly outweighs the evidence


                                         8
supporting the verdict,” and it must clearly state “why the verdict is so much against

the great weight of the evidence as to be manifestly unjust, conscience-shocking, or

clearly biased.” Id. If the reviewing court so finds, it may reverse the trial court’s

judgment and remand the case for a new trial. Id. at 672.

      The “seminal case” on the standard of review of factual sufficiency challenges

to findings on affirmative defenses is Meraz v. State. See Matlock, 392 S.W.3d at

670–71. In Meraz, the Court of Criminal Appeals stated,

      [W]hen the courts of appeals are called upon to exercise their fact
      jurisdiction, that is, examine whether the appellant proved [her]
      affirmative defense or other fact issue where the law has designated that
      the defendant has the burden of proof by a preponderance of evidence,
      the correct standard of review is whether after considering all the
      evidence relevant to the issue at hand, the judgment is so against the
      great weight and preponderance of the evidence so as to be manifestly
      unjust.

785 S.W.2d. at 154–55 (overruling prior law). In establishing this standard, the court

also made it clear that when an appellate court examines all the evidence concerning

an affirmative defense and “then seeks to determine if any rational trier of fact could

have found that the defendant failed to prove [her] defense by a preponderance of

the evidence, it is using the same mental processes as it would have used had it

utilized against the great weight and preponderance” of the evidence. Id. at 154. “The

‘weight of the evidence’ refers to ‘a determination [by] the trier of fact that a greater

amount of credible evidence supports one side of an issue or cause than the other.’”
Id. at 156 (quoting Tibbs v. Florida, 457 U.S. 31, 37–38 (1982)). Thus, by exercising
                                           9
its fact jurisdiction to decide whether a defendant has borne her burden of proof on

an affirmative defense, such as sudden passion, the court of appeals does not usurp

the function of the jury. See id. at 154; Smith, 355 S.W.3d at 148 (“In the factual

sufficiency review of the evidence, we review all of the evidence neutrally, but we

do not intrude on the factfinder’s role as the sole judge of the weight and credibility

given to any witness’s testimony.”).

      Unlike a finding of legal insufficiency of the evidence, an appellate court’s

determination that the jury’s finding on sudden passion is “against the great weight

and preponderance of the evidence” does not necessitate an acquittal. See Meraz,
785 S.W.2d at 156 (“[A]n appellate court’s disagreement with the jurors’ weighing

of the evidence does not require the special deference accorded verdicts of

acquittal.”) (quoting Tibbs, 457 U.S. at 42). And that determination “does not

prohibit a retrial if a conviction is reversed on the basis that the jury’s rejection of a

defendant’s [affirmative defense] is against the great weight and preponderance of

the evidence.” Id. Thus, the responsibility of this Court in determining whether the

jury’s negative finding on sudden passion in the instant case is against the great

weight and preponderance of the evidence is a heavy one.




                                           10
B.    Application of the Law to the Facts of the Case

      1.     Evidence supporting charge of sudden passion

      Following the lead of the Court of Criminal Appeals, I would first determine

whether some evidence from any source, even if weak or contradicted, supported the

instruction on sudden passion submitted to the jury under the four-part test set out in

Beltran, specifically, whether (1) Rankin “in fact acted under the immediate

influence of a passion such as terror, anger, rage, or resentment”; (2) her sudden

passion was in fact induced by some provocation by Willis, the complainant, and

was the type of “provocation [that] would commonly produce such a passion in a

person of ordinary temper”; (3) she committed the murder before regaining her

capacity for cool reflection; and (4) “a causal connection existed ‘between the

provocation, passion, and homicide.’” See Beltran, 472 S.W.3d at 289–90.

      Here, the evidence at trial showed that the battery in Rankin’s car died just

after she left home to go to the store to buy some snacks. She called her 13-year-old

daughter, M.R., to tell her the car had broken down; and she called her boyfriend,

Steven Willis, who was driving her other car, to come help her jump-start the car.

She called Willis repeatedly, with no response. Rankin testified that when he finally

arrived, he “had an attitude” and acted as though Rankin was “bothering him to come

help [her].” Willis pushed her car into the parking lot of a washeteria and retrieved

the jumper cables from the trunk while Rankin retrieved a paring knife she had kept

                                          11
in the car since an earlier accident to unlatch the damaged hood. Rankin kept asking

Willis where he had been and why he hadn’t answered her calls, and he told her,

“Shut the fuck up.” She finally told him she did not want his help, that she would

figure it out, but that he could not take her other car.

      After Rankin and Willis began arguing, M.R., who had come outside to check

on her mother, testified that she saw Willis grab and lunge at her mother. M.R. then

left to retrieve a bat from their apartment. Rankin testified that Willis exclaimed,

“Bitch, I’ll kill you!” She stated that Willis grabbed her “right wrist with his left

hand,” “squeezed it,” and began to “choke” her, and she stated that he choked her

for “at least 30 seconds.” Rankin started to “lose [her] breath” and felt like she “was

about to die,” so she pleaded with Willis to release her neck. Rankin, who still had

the paring knife in her hand from attempting to open the hood of her car, testified

that she struggled to pry her wrist from Willis’s hand. When she managed to break

free, she “called out for help from God,” “took the knife,” and “poked him once to

get him off of” her. She stated, “I was terrified, I was scared, I was horrified.”

      I would find this testimony to provide some evidence that Rankin “in fact

acted under the immediate influence of a passion such as terror, anger, rage, or

resentment” arising out of her anger and frustration with Willis and with the

situation. See id. at 290. I would also find these facts to be some evidence that sudden

passion was in fact induced in Rankin by some provocation by Willis, whether by

                                           12
his words or by his actions, and was the type of “provocation [that] would commonly

produce such a passion in a person of ordinary temper.” See id. And I would find

these facts to be some evidence that Rankin committed the murder before regaining

her capacity for cool reflection. See id.

      Finally, describing what happened after she “poked” Willis with the knife,

Rankin testified:

      He lets go of me, he walks away, he gets back into the Cutlass [the car
      Willis had driven to the scene], he starts the Cutlass, he reverses the
      Cutlass, he backs out of the position the car was in, to drive off.

      ....

      When he gets to the intersection to exit the parking lot, he doesn’t turn.
      The car stops. He puts the car in park, he gets out of the car, he walks a
      little bit behind the car, and he drops.

      Rankin testified that as Willis walked away from her car, she sat in her car

and cried with the door open. She noticed Willis fall to the ground, and she ran over

to help him, but he was unconscious and unresponsive. Rankin put Willis in the

passenger seat of the Cutlass and called 911. While she was speaking to the 911

operator, Rankin decided that she could get to the hospital quicker than an

ambulance. She “took off,” “doing 95 [mph] down Fondren the whole way.” M.R.

returned from the apartment with the bat and saw Rankin’s car there, but the Cutlass,

Rankin, and Willis were gone. However, several drops of blood were subsequently




                                            13
found on the ground in the area where Rankin testified she picked Willis up and got

him back into the car to drive to the hospital.

      Taking this evidence as true for purposes of submitting the issue of sudden

passion to the jury, I would find this to be some evidence that “a causal connection

existed ‘between the provocation, passion, and homicide,’” as opposed to a murder

committed in cool reflection without circumstances causing passionate anger and

frustration and without immediate provocation. See id.

      In sum, I would find that Rankin submitted “some evidence” to support each

of the elements of her sudden passion affirmative defense without considering its

source or strength, thereby justifying the submission of the issue to the jury. Thus, I

would turn to whether the evidence was legally sufficient to support the jury’s

adverse finding on the sudden passion issue.

      2.     Legal sufficiency of evidence of sudden passion

      To determine whether the evidence was legally sufficient to support the jury’s

adverse finding on sudden passion, I would “first search the record for evidence

favorable to the [adverse] finding, disregarding all contrary evidence unless a

reasonable factfinder could not,” and, if I found no evidence supporting the jury’s

adverse finding on sudden passion, I would then “determine whether the contrary

was established as a matter of law.” See Matlock, 392 S.W.3d at 669; Moncivais,

425 S.W.3d 407–08; Smith, 355 S.W.3d at 148.

                                          14
      Here, I agree with the majority that there was more than a scintilla of evidence

to support the jury’s adverse finding on sudden passion, but barely more, considering

all four factors of sudden passion. Detective Hernandez, who questioned Rankin on

the night Rankin stabbed Willis, testified that Rankin did not mention that Willis had

choked her. Rankin herself testified that she did not tell Detective Hernandez

because she was “afraid that once [Willis] got out of the hospital, if they were to

arrest him, he was going to come hurt [her].” Instead, she told Officer R. Lujan that

she realized later that the knife in her right hand had “accidentally” penetrated

Willis’s chest when he had bent over her. She changed her story at trial, however,

and testified that she “poked” Willis to get him off of her. Also Lujan, who

interviewed Rankin that night, testified that she did not tell him that Willis had tried

to choke or otherwise hurt her, and she did not appear injured. He did not see any

marks indicating she had been choked. Therefore, I conclude that more than a

scintilla of evidence supported the jury’s adverse finding on sudden passion—

namely the officers’ testimony and Rankin’s changed story—so that the evidence

was legally sufficient to support the jury’s rejection of sudden passion. See Matlock,
392 S.W.3d at 669.

      I would turn, therefore, to whether the evidence was factually sufficient to

support the jury’s adverse finding on sudden passion or whether that finding was

against the great weight and preponderance of the evidence presented at trial.

                                          15
      3.     Factual sufficiency of evidence of sudden passion

      Under Meraz and Matlock, factually insufficient evidence supports an adverse

finding on an affirmative defense, such as sudden passion, if, when considering all

of the evidence, the adverse finding was “so ‘against the great weight and

preponderance’ of that evidence [as] to be manifestly unjust.” Matlock, 392 S.W.3d

at 671 (quoting Meraz, 785 S.W.2d at 154–55).

      First, regardless of Rankin’s testimony as to her state of mind and her intent,

intent is typically inferred from the circumstances under which a culpable act is

committed. See Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004) (“Intent

may also be inferred from circumstantial evidence such as acts, words, and the

conduct of the appellant.”). And, in this case, there can be no doubt that the jury

disbelieved Rankin’s claim that she did not intend to kill Willis at the moment she

stabbed him in that it convicted her of murder, an intentional crime. See TEX. PENAL

CODE ANN. § 19.02(b)(1)–(2) (setting out mens rea of murder). The inquiry therefore

turns to whether her crime met the sudden passion criteria under the circumstances

in which it occurred. Cf. id. § 19.02(d) (providing for affirmative defense of sudden

passion at punishment stage of trial after defendant has been found guilty of murder

at guilt-innocence stage).

      The evidence in this case clearly satisfies all four criteria for submitting the

issue of sudden passion to the jury: (1) the unrebutted evidence overwhelmingly

                                         16
indicates that Rankin acted under the immediate influence of “terror, anger, rage, or

resentment”; (2) the unrebutted evidence likewise shows that Willis provoked her

anger and resentment by refusing to answer her calls, then, when he did arrive at the

scene, refusing to tell her where he had been, acting “bothered” and unwilling to

help her, and, by her and M.R.’s testimony, lunging at her and choking her, a

“provocation [that] would commonly produce such a passion in a person of ordinary

temper”; (3) she immediately committed the murder with the paring knife she held

in her hand to open the hood as soon as she loosened Willis’s grip on her neck and

before she could have regained her capacity for cool reflection; and (4) clearly “a

causal connection existed ‘between the provocation, passion, and homicide.’” See

Beltran, 472 S.W.3d at 289–90. So the question becomes how strong the evidence

for and against sudden passion was in this case.

      Rankin testified that she always kept a knife in her car to open its damaged

hood because she often experienced electrical problems, and she had the knife in her

hand to unlatch the hood as her altercation with Willis escalated. This fact argues

strongly against a finding that Rankin planned to murder Willis and armed herself

to do so. Instead, it is evidence that she was overtaken by sudden passion in that she

used a paring knife she already had in her hand to “poke” Willis in the chest—not a

weapon she had to fetch or had brought to the scene for the purpose of stabbing

Willis. And that she was able to thrust that short knife into his chest before he could

                                          17
ward off the blow indicates that he was very close to her when she stabbed him, as

Rankin testified.

      There was also evidence that Rankin was the victim of domestic violence at

the hands of Willis, and photographs of Rankin’s black eye and bruises from a

previous altercation were admitted into evidence. This evidence, while insufficient

in itself to support a finding of sudden passion, does support the inference that

Rankin had reason to fear Willis and that Willis had a history of harming Rankin

when angry. Rankin testified that, in this case, the argument escalated into a physical

altercation—just as in their past disputes—and Willis choked her before she “poked”

him with the knife after feeling like she would die from strangulation, supporting

her claims of both passion and provocation. There is no contravening evidence other

than Rankin’s failure to tell the police who interviewed her that she had been choked

and their failing to notice signs of choking on their own. And M.R.’s testimony that

she ran to retrieve a bat to get Willis off her mother is corroborating evidence that

Rankin’s story was true—as is the evidence of the marks found on her neck and wrist

that night.

      Rankin also told Detective Hernandez that Willis walked away towards the

Cutlass, sat in the car and then got out again, “took off his shirt,” “grabbed his chest,”

and fell to the ground. That is when Rankin first called the police and then rushed

Willis to the hospital. Rather than pursue Willis when he walked away, Rankin sat

                                           18
in her car and cried until she noticed Willis collapse to the ground. She called 911

and drove about 95 miles per hour to take Willis to the hospital for his stab wound.

There is no contrary evidence as to what happened and the sequence of events.

Rather, Rankin’s story is supported by the evidence that several drops of blood were

subsequently found on the ground in the area where Rankin testified she picked

Willis up and got him back into the car to drive to the hospital. And it is undisputed

that she did, in fact, call the police when she saw him stop the car and collapse and

that she immediately rushed him to the hospital in an effort to save him. These are

all exactly the types of actions that supported submission of a jury instruction on

sudden passion in both Beltran and Trevino, and they support a finding of sudden

passion here where, again, there is no contrary evidence.

      In short, there is no evidence to support the conclusion that Rankin did not act

out of sudden passion but acted in cool reflection. The only evidence to the contrary

is that she held back details of her story from the police who interrogated her by not

reporting that Willis choked her or showing signs of choking that they noticed on

their own. But whether Willis choked her or not, there is absolutely no evidence to

support the conclusion that she brought her knife to the scene to stab him, that she

was not angry and frustrated when she stabbed him, and that she intended to kill him.

      The jury also heard other evidence from which it could have found sudden

passion. M.R. testified that she peered outside the apartment because her mom was

                                         19
taking too long to return home. She saw Willis drive into the parking lot across the

street and park next to Rankin’s car. M.R. also testified that she heard Willis yelling,

saw him behaving aggressively, and noticed that “his nostrils had flared up” and that

his face turned “very bright red” with “rage.” Finally, M.R. testified that she saw

Willis grab and lunge at Rankin, causing her to run back into the house to get a bat

to defend her mother. And photographs taken of Rankin that night and admitted into

evidence showed several red marks on her neck and wrist.

      Although the officers who interviewed Rankin on the evening of the stabbing

testified that Rankin omitted the details about the argument and physical altercation

when she described to them how she stabbed Willis and that she varied her story,

and although they testified that they did not see any signs of injury to her, this is not

in itself evidence that things did not occur as Rankin and M.R. testified. Their

accounts of the material facts are not only consistent with each other but supported

by physical evidence. Even if a reasonable jury believed that Rankin was not telling

the truth when she said Willis choked her, it would still have to disregard the physical

evidence of the marks on her neck and wrist.

      Also, importantly, no evidence regarding the circumstances under which

Willis was killed supports the mens rea of murder prepared for in advance and

committed in cool reflection; instead, the uncontroverted evidence supports sudden

passion even if Willis did not choke Rankin. That is, the uncontroverted evidence

                                           20
supports only the conclusion that Rankin was angry at Willis and frustrated by his

refusal to answer her phone calls, his refusal to explain where he had been, and his

language towards her. And this uncontroverted evidence supports the inference that

it was this provocation that caused her to use the knife she was already holding in

her hand to pry open the hood of her disabled car to “poke” Willis. The only

reasonable inference from these facts is that “a causal connection existed ‘between

the provocation, passion, and homicide,’” as opposed to a murder committed in cool

reflection under circumstances that did not indicate passionate anger and frustration

at Willis’s behavior, the immediate provocation for Rankin’s stabbing him. See

Beltran, 472 S.W.3d at 290.

      I see no evidence to support an essentially different scenario with respect to

any of the factors required to prove sudden passion as opposed to murder. Literally

nothing supports the majority’s characterization of the evidence set out above as

showing that Rankin was capable of “cool reflection” before, during, and after the

stabbing. Yet the majority characterizes Rankin’s past history with Willis and her

growing anger and frustration with him and telling him she would fix the car herself

as evidence of her “cool reflection” before poking him with the knife. Slip Op. at 27.

It characterizes her “‘call[ing] out for help from God,’ despite losing her breath from

Willis’s chokehold’” as evidence of her “ability to pause” and coolly reflect as she

“poked” him with the paring knife she had taken out to open the hood and still held

                                          21
in her hand. Id. at 27–28. It characterizes her sitting in her car and crying after the

stabbing as “show[ing] that she was capable of cool reflection.” Id. at 28. And it

concludes from this that “Rankin’s own testimony does not support a finding that

Rankin had acted under the immediate influence of sudden passion arising from

adequate cause.” Id.

      Yet these are exactly the type of facts that the Texas Court of Criminal

Appeals has described as proof of sudden passion—not its direct opposite. See

Beltran, 472 S.W.3d at 293–95 (holding that evidence supported defendant’s

requested jury instruction on sudden passion where there was evidence that

(1) defendant acted under immediate influence of terror, testifying that he

“panicked” and was “screaming in panic” when he awoke to find complainant

behind him licking his anus, thus (2) providing evidence of provocation by

complainant that (3) could have rendered defendant incapable of cool reflection

before acting, where (4) jury could arguably have deduced, from defendant’s

testimony, that complainant’s sexual assault triggered chain reaction that resulted in

defendant’s crying and panicked screaming and, ultimately, in complainant’s

stabbing death); Trevino, 100 S.W.3d at 234–35, 239–41 (holding that defendant

was entitled to jury charge on sudden passion where detective testified that defendant

informed him (1) he had altercation with complainant over phone numbers of other

women she found in his wallet; (2) she confronted defendant with gun and pulled

                                          22
trigger; (3) defendant retrieved his own gun, and complainant was shot during

struggle for guns; (4) defendant’s sister testified that when defendant called her after

shooting occurred he “was freaking out” and, when she arrived, she found defendant

“crying and shaking”; and (5) another detective testified that when he entered

defendant’s home, defendant was kneeling over complainant and said, “you gotta

help her”).

      In my view, the majority’s opinion is contradictory to the law. If its lead were

to be followed, there could never be a sustainable jury finding of sudden passion,

and the defendant’s burden on sudden passion would be effectively raised to proof

beyond a reasonable doubt. The defense would be negated by the very facts held by

the Court of Criminal Appeals to sustain it.

      Viewing all of the evidence in a neutral light, I would hold that the jury’s

finding adverse to Rankin’s sudden passion defense was so against the great weight

and preponderance of the evidence as to be manifestly unjust. See Matlock, 392
S.W.3d at 671. Accordingly, I would sustain Rankin’s third issue.




                                          23
                                    Conclusion

      I would reverse the trial court’s judgment convicting appellant of murder, and

I would remand the case for a new punishment hearing.




                                             Evelyn V. Keyes
                                             Justice

Panel consists of Justices Keyes, Kelly, and Landau.

Justice Keyes, dissenting.

Publish. TEX. R. APP. P. 47.2(b).




                                        24